DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 7-11,13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delmenico et al. (US 2014/0328732).
Delmenico discloses a cartridge (fig. 3, ref. 200) for insertion into a measuring system, the cartridge comprising: 
measuring chambers comprising at least (i) a first measuring chamber (fig. 3, ref. 220a for holding a first sample (sample is inputed via 218a), and (ii) a second measuring chamber (220b) for holding a second sample (second sample 218b) (Applicant has not distinguished that the second sample is a sample that has different properties, therefore the broadest reasonable interpretation the first sample and the second sample can be the same composition just applied to two different measuring chambers); 
testing chambers comprising at least (i) a first testing chamber (222a) for holding a first liquid that is based on a mixture of the first sample and at least one first reagent (para 30 reagent is placed in passage 22 which corresponds to passage 222a in fig. 3), and (ii) a second testing chamber (222b) for holding a second liquid that is based on a mixture of the second sample and at least one second reagent (para 30 reagent is placed in passage 22 which corresponds to passage 222b in fig. 3) (mixing is accomplished between the first sample and first reagent when bellows 224a is cycled for the first sample and first reagent;  bellow 224b is for mixing the second sample and second reagent together); and 
fluid flow paths comprising at least (i) a first fluid flow (path at 226a) path for transporting the first liquid to the first testing chamber, the first fluid flow path comprising a first channel to move the first sample from the first measuring chamber to produce the 
wherein the cartridge is insertable into the measuring system at an orientation to enable a first test on the first liquid in the first testing chamber, the first test for measuring a first characteristic of the first liquid, and to enable a second test on the second liquid in the second testing chamber, the second test for measuring a second characteristic of the second liquid; (this limitation is directed to a use or process limitation and is given patentable weight to the extent that the cartridge is capable of being inserted int a measuring system.  The measuring system is not positively claim in the instant claim.  Delmenico discloses an apparatus (102) for measuring hemostasis where the cartridge is placed into the device (fig. 2, para .35-36.  Fig. 2 shows the apparatus 102 having an optical/laser sensor device 106 which detects the hemostasis of the sample reagent mixture. Abstract, para 21, 25, 26) and 
wherein each of the measuring chambers comprises an inlet (218a/218b) and an outlet (structure positioned at the end of 220a/220b respectively) and, when the cartridge is in the orientation, the inlet of a measuring chamber is located above the outlet of the measuring chamber (this limitation is directed to a use or process limitation and is given patentable weight to the extent that the cartridge is capable being oriented 

Regarding claim 8, the cartridge of claim 7, wherein, when the cartridge is in the orientation, the outlet of the measuring chamber is located at a bottom of the measuring chamber.  This limitation is directed to a use or process limitation and is given patentable weight to the extent that the cartridge is capable being oriented so that the outlet of the measuring chamber is located below the inlet of the measuring chamber. The cartridge can be rotated by a user so the outlet of the measuring chamber is located below the inlet of the meausuring chamber).  

Regarding claim 9, the cartridge of claim 8, wherein, when the cartridge is in the orientation, and the inlet of the measuring chamber is located near a top of the measuring chamber.  The inlet (218a/218b) of the measuring chamber (220a/220b is located at the top of the measuring chamber.  See fig. 3.  

Regarding claim 10, the cartridge of claim 7, wherein the cartridge is configured to align to a sensor in the measuring system, the sensor for detecting filling in the first fluid flow path or the second fluid flow path.  This limitation is directed to a use or process limitation and is given patentable weight to the extent that the cartridge is capable of being inserted int a measuring system.  The measuring system is not positively claim in the instant claim.  Delmenico discloses an apparatus (102) for 

Regarding claim 11, the cartridge of claim 10, wherein the sensor comprises an optical sensor (fig. 2, ref. 106).  

Regarding claim 13, the cartridge of claim 7, wherein the cartridge comprises pressure ports and vent ports that are selectively controllable to move fluid flows through the fluid flow paths following application of heat to at least part of the cartridge (para 29 discloses pneumatic force which used to apply pressure, draw a vacuum to direct the sample through the various elements of the cartridge.  A vent 28 is used to draw the sample into the inlet.  The pressure port is interpreted as the port at which the bellows or pumps 224 originate.  These ports and vents are selectively controllable in that they are capable of being actuated independently of each other. 
  
Regarding claim 16, the cartridge of claim 7, wherein the first test comprises measuring a viscoelastic characteristic of the first liquid following application of heat to at least part of the cartridge, and wherein the second test comprises measuring a viscoelastic characteristic of the second liquid following application of heat to at least part of the cartridge.  This limitation is directed to an intended use/process limitation and is given patentable weight to extent that the prior art is capable of performing the function.  Delmenico provides for viscoelastic testing (para 26).  The instant claim does not provide a heater for heating the cartridge.  Further the heater is part of the measuring system or an external device which is not positively claimed.  

s 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Delmenico et al. (US 2014/0328732) in view of Koike US (2005/0123447).
Delmenico discloses a cartridge (fig. 3, ref. 200) for insertion into a measuring system as seen above.
Delmenico does not teach a first reagent chamber along the first fluid flow path and a second reagent chamber along the second fluid flow path.
Koike teaches a sample measuring device that comprises a sample supply chamber 12, a first reagent mixing region 11a-1, a mixing chamber 11c-1, a second reagent mixing region 11b-1 which leads to a testing chamber 13 or 14.  Koike provides reagent chambers for providing additional reagents to mix with the sample prior to testing.  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Delmenico to provide a separate reagent chamber in line with the measuring and testing chamber in order to provide additional reagents to the sample as is taught by Koike.  This is well known in the art of sample analysis devices.

Regarding claim 14, the cartridge of claim 12, wherein fluid flow from the first measuring chamber into the first mixing chamber is implemented by changing a pressure at a pressure port. This limitation is directed to an intended use/process limitation and is given patentable weight to extent that the prior art is capable of performing the function.  The bellows 224a, 224b (Delmenico) apply a pressure or vacuum to move the fluid from the measuring chambers to mixing chamber.  
Regarding claim 15, the cartridge of claim 14, wherein fluid flow from the first mixing chamber into the first testing chamber is implemented by applying a positive pressure to the pressure port.  This limitation is directed to an intended use/process limitation and is given patentable weight to extent that the prior art is capable of performing the function.  Delmenico applies a positive pressure to the bellows 224a, 224b in order to movie the fluid through the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797